Citation Nr: 0634243	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  05-00 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection of a right knee 
disability.  

2.  Entitlement to service connection for hepatitis C.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
March 1966.  

This appeal comes before the Board of Veterans Appeals 
(Board) from an August  2004 RO decision.  The veteran 
testified before the Board in May 2006.

The RO awarded service connection and a 50 percent rating for 
post-traumatic stress disorder (PTSD) in January 2006.  The 
veteran disagreed with the rating.  The Board accepted the 
veteran's testimony on this issue at the May 2006 hearing, 
but indicated that the matter was not ready for appellate 
review.  A VA database shows that the RO sent the veteran a 
statement of the case on this issue in August 2006.  But the 
issue is not yet before the Board for appellate review since 
a substantive appeal is a prerequisite.  If the veteran 
perfects his appeal, then that issue will be decided at the 
appropriate time.  Meanwhile, his testimony on this issue is 
of record.  

The Board addresses the claim for service connection for 
hepatitis C in the REMAND portion below and REMANDS that 
issue to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  In a final, unappealed February 2000 decision, the RO 
denied service connection for a internal derangement of the 
right knee.

2.  Evidence received since February 2000 is new, but it does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

Evidence received since the RO's final denial of service 
connection for a right knee disability is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 1110, 1101, 1112, 1137, 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.   The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent the veteran a letter in April 2004; and a 
rating decision in August 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  In addition, these documents 
have substantially complied with all duties to inform the 
veteran of the evidence needed to substantiate the elements 
required to establish service connection that had been found 
to be insufficient in the prior denials.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that even 
if there is any defect with regard to the timing or content 
of the notice sent prior to the RO's initial adjudication in 
August 2004, that defect is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  Indeed, the RO effectively complied 
with all of the required elements under VA's duty to notify 
claimants in the April 2004 letter, prior to August 2004 
adjudication here.  The RO also complied with all of the 
required elements under VA's duty to notify claimants prior 
to the last adjudication here (a November 2004 statement of 
the case).  There has been no prejudice to the appellant, and 
any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to 
address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA satisfied its 
duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  In particular, VA has 
obtained all identified VA medical treatment records.  VA 
examined the veteran in March 2005.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.
 
In February 2000, the RO denied service connection for a 
right knee disability (internal derangement of the right 
knee).  The veteran did not appeal this decision within one 
year of notification, and it thus became final.  38 U.S.C.A. 
§ 7105.  In March 2004, the veteran sought to reopen the 
claim. 

For claims submitted after August 2001, such as this claim, 
"new and material evidence" means evidence that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim that is 
sought to be reopened, which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (a); see 
38 U.S.C.A. § 5108 (West 2002); see also Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998).

The Board presumes the credibility of new evidence in 
analyzing the threshold issue of whether new and material 
evidence has been submitted to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board must first address the issue of new and material 
evidence because it determines the Board's jurisdiction to 
reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If new and material evidence has not been received, 
the analysis ends, and the RO's determinations in the rating 
decisions on appeal are not controlling.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Barnett, 83 F.3d at 1383-84.  Any finding 
entered when new and material evidence has not been submitted 
"is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).

The Board must consider the underlying statutes and 
regulations in determining whether new and material evidence 
has been submitted to reopen a claim.

In this case, service connection may be granted for 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
presumed for certain chronic diseases (including arthritis) 
that are manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  To establish service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

At the time of the February 2000 rating decision the evidence 
included the veteran's service medical records, private 
medical records, a November 1999 VA examination, a January 
2000 private medical opinion and the veteran's statements 
regarding his right knee condition.  

The service medical records reflect a ligament strain and the 
need for a right-leg cast for two weeks, followed by re-
injury in 1964, with internal derangement of the right knee 
and the need for a cast for a few days.  No further in-
service treatment incidents were documented.  No residuals of 
that injury were noted on a March 1966 separation 
examination.  

The record also indicated that the veteran injured his knee 
in 1984, which necessitated surgery.  Also, he suffered a 
worker's compensation injury in August 1996, while employed 
by his father's termite control business.  He suffered 
injuries to his back and his right knee.  A private treatment 
record from March 1997 indicated that the veteran's onset of 
right knee symptoms coincided with the August 1996 work 
injury and that degenerative changes were noted.  

On VA examination in November 1999, the diagnosis was 
internal derangement of the right knee.  

Finally, the evidence included a letter from J.S., D.O., a 
private medical provider who wrote that the veteran reported 
suffering from knee pain and that this pain was related to 
injuries sustained during service.  

In its February 2000 decision, the RO reasoned that the 
evidence of record did not include objective medical evidence 
linking the veteran's right knee condition to events in 
service and noted that the private medical opinion was based 
on the veteran's self-report of history alone and did not 
address a more recent knee injury.  

Since the RO's February 2000 decision, the veteran has 
submitted additional statements including a lay statement 
from his father, another statement from J.S., D.O. and his 
personal testimony and additional statements.  The record 
also includes additional VA treatment records and a March 
2005 VA examination.  

The veteran's statements reprise the same arguments that he 
made in connection with the prior final denial of February 
2000.  In addition, much of the evidence is not new because 
it was of record at the time of the February 2000 decision.

Similarly, the April 2002 letter from J.S., D.O. is also not 
new as it re-states the unsupported conclusions found in his 
January 2000 statement.  

With respect to the statement by the veteran's father, it 
indicates that the veteran was employed by the father's 
company "starting in 1976 and through the 1980s on a part-
time basis."  His father wrote that the veteran had 
difficulty performing work during this period because of his 
knee complaints, and he related this difficulty to an in-
service injury.  (He did not address an August 1996 post-
service injury that the veteran sustained while working for 
his father's termite company).  This statement is new in that 
it was not of record until January 2005.  However, it is now 
well established that lay persons without medical training, 
such as the veteran's father, are not qualified to render a 
medical opinion regarding the etiology of disorders and 
disabilities.  Laypersons are not competent to offer medical 
opinions, and such evidence does not provide a basis on which 
to reopen a claim for service connection.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  "Lay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Routen v. Brown, 10 Vet. App. 183, 186, (1997).  
Therefore, this evidence is not material. 

The veteran's current VA treatment records are new in that 
they were not of record at the time of the RO's prior final 
denial.  However, they are not material in that they only 
continue to show that the veteran now suffers from knee 
symptoms.  

Finally, the evidence also includes a March 2005 VA 
examination.  That doctor reviewed the veteran's service 
medical records and account of in-service injury as well as 
the records showing the veteran's current treatment and post-
service accident history.  The doctor concluded that the 
veteran's current right knee condition was "less likely due 
to injury sustained while he was in the service" and that 
the current condition was "more likely due to the injur[ies] 
sustained in" 1984 and on the job in 1996.  The conclusions 
contained within the report are against the veteran's claim.  
Therefore, the March 2005 medical evidence does not raise "a 
reasonable possibility of substantiating the claim," and it 
is not material.  38 C.F.R. § 3.156 (a).

In sum, the Board concludes that new and material evidence 
has not been received to reopen the claim for service 
connection for a right knee disability.  


ORDER

The application to reopen the claim for service connection 
for a right knee disability is denied.


REMAND

More development is needed on the claim for service 
connection for hepatitis C.  

The veteran has been diagnosed with hepatitis C.  According 
to VA medical records from late 2000, the diagnosis appears 
to have been made in January 2000.  It appears that there is 
a gap in the records between late 1999 and late 2000.  
Therefore, on remand, the RO should obtain the veteran's VA 
medical records from late 1999 through the end of 2000.

An opinion as to the etiology of the veteran's hepatitis C 
would also be helpful.  According to an April 2002 letter, a 
non-VA medical professional, John D. Sears, D.O, concluded 
that the veteran's hepatitis C "in all probability is due to 
his tour of duty."  Although the basis for this opinion is 
entirely unclear, the veteran contends that he contracted 
hepatitis C as a result of his exposure to blood on board the 
vessel during active service.  The record includes a June 
1966 non-VA mental health center treatment record that 
corroborates the veteran's current account of exposure to 
blood while transporting casualties on his assigned vessel 
and while cleaning the vessel of the blood.  The veteran has 
also amply described how he came into contact with blood 
during his active service, such as in a May 2004 letter.  The 
Board notes that VA medical records refer to numerous other 
risk factors in the veteran's case, but there also is a 
reference to a risk factor related to service in Vietnam.

The Board is mindful that the record is not currently clear 
as to what risk factors precipitate the development of 
hepatitis C.  In this case, an examination and opinion would 
be helpful to determine the veteran's current diagnosis and 
whether any current hepatitis C is related to (caused or 
aggravated) by the veteran's active service, including the 
particular type of blood exposure that the veteran describes.

The veteran and his wife testified in May 2006 that a VA 
healthcare provider, Alef Nancy Graham, ARNP,  actually wrote 
a letter in or around 2004 in support of his claim that his 
hepatitis C is related to his service.  At best, the nurse 
practitioner wrote in December 2004 that the veteran had 
requested a letter in support of his hepatitis C claim and 
that she would read a stressor letter from the veteran and 
"consider" his request.  However, there is no further 
statement in any of the ensuing progress notes from that 
nurse practitioner to suggest that she actually wrote a 
letter supporting the veteran's claim.  At the May 2006 
hearing, the Board indicated that it would review the claims 
folder to locate that letter.  However, it does not appear 
that such a letter exists.  The claims folder appears to 
include all VA medical records from the 2004-05 timeframe 
(unlike the 2000 timeframe, as discussed above).  Since the 
records from the 2004-05 timeframe are complete, a further 
request for records from that specific timeframe would not be 
helpful.  

Nevertheless, in light of the testimony, the best course is 
to permit the veteran to submit a copy of the letter that he 
described at the May 2006 Board hearing, especially since he 
claims that it was written directly to him and was not a 
typical progress note.  The Board emphasized to the veteran 
the importance of submitting such evidence.  If the veteran 
has evidence in his possession that is relevant to his claim 
(including the letter from the nurse practitioner), he should 
provide it.  See Wood v Derwinski, 1 Vet. App. 190 (1991) 
(duty to assist is not a "one-way street").   

Accordingly, the Board REMANDS the issue for the following 
actions:

1.  Obtain VA medical records for 
treatment of the veteran from late 1999 
through the end of 2000.

2.  Then schedule the veteran for a VA 
examination to assess the etiology of any 
diagnosed hepatitis C.  Provide the claims 
folder to the examiner.  The examiner 
should describe the risk factors for 
hepatitis C and should discuss whether any 
currently diagnosed hepatitis C is related 
to (caused or aggravated by) the veteran's 
active service, including the specific 
type of blood exposure that he has 
described as having occurred during his 
service (see, e.g., May 2004 letter from 
the veteran).  

3.  Request that the veteran provide a 
copy of the letter from a VA nurse 
practitioner (Alef Nancy Graham, ARNP) 
that he described at his May 2006 Board 
hearing.

4.  Thereafter, review the claim for 
service connection for hepatitis C.  If 
the decision is adverse to the veteran, 
provide him (and any representative that 
he may appoint in the future) with a 
supplemental statement of the case and the 
appropriate opportunity to respond.  Then 
return the case to the Board for its 
review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


